IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NATIONAL COLLEGIATE STUDENT              : No. 877 MAL 2017
LOANTRUST 2006-1,                        :
                                         :
                   Respondent            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
DAVID BECIROVIC,                         :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.